If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   November 21, 2019
               Plaintiff-Appellee,

v                                                                  No. 343234
                                                                   Wayne Circuit Court
JEFFREY PAUL REIHER,                                               LC No. 17-006034-01-FC

               Defendant-Appellant.


Before: JANSEN, P.J., and BOONSTRA and LETICA, JJ.

PER CURIAM.

        Defendant appeals as of right his jury trial conviction of carjacking, MCL 750.529a.1
The trial court sentenced defendant as a fourth-offense habitual offender, MCL 769.12, to 25 to
50 years’ imprisonment. We affirm.

                                      I. BACKGROUND

        On June 28, 2016, the 79-year-old female victim was leaving a grocery store in Redford
Township, Michigan, when a man pulled her from her vehicle, threw her to the ground, and
drove away in her vehicle. The victim and two eyewitnesses later viewed a surveillance
recording from the grocery store and confirmed that it depicted the individual who took the
victim’s vehicle. The suspect in the video had several visible tattoos on his arms. The recording
was released to the media for assistance in identifying the suspect. Defendant’s father contacted
the police and identified defendant as the suspect in the recording.

      The victim’s vehicle was recovered in Missouri. DNA obtained from the steering wheel
and gear-shift lever matched the DNA of Levy Scoggins, who also resembled the suspect


1
 The jury was unable to reach a verdict on additional charges of armed robbery, MCL 750.529,
and felonious assault, MCL 750.82, and the trial court declared a mistrial as to those counts. The
prosecution later dismissed them.



                                               -1-
described by the victim. Scoggins, who lived in Missouri and had no connection to Michigan,
was an acquaintance of defendant. At trial, a police officer noted that the tattoos of the suspect
in the surveillance video matched defendant’s tattoos, but did not match Scoggins’s tattoos. The
prosecution also used defendant’s cell phone records to track his movements from the scene of
the carjacking to Missouri. The defense theory at trial was misidentification.

        Defendant now appeals, raising issues in a brief filed by appointed appellate counsel and
in a pro se supplemental brief filed pursuant to Supreme Court Administrative Order No. 2004-6,
Standard 4 (Standard 4 brief).

                                     II. COUNSEL’S ISSUES

                             A. SUFFICIENCY OF THE EVIDENCE

        Defendant does not dispute that the prosecution presented sufficient evidence to establish
that a carjacking occurred, but argues that the evidence was insufficient to establish his identity
as the carjacker. We disagree.

        An appellate court’s review of the sufficiency of the evidence to sustain a conviction
should not turn on whether there was any evidence to support the conviction, but whether there
was sufficient evidence to justify a rational trier of fact in finding the defendant guilty beyond a
reasonable doubt. People v Wolfe, 440 Mich. 508, 513-514; 489 NW2d 748 (1992), amended
441 Mich. 1201 (1992). We must view the evidence in a light most favorable to the prosecution.
Id. at 515. Circumstantial evidence and any reasonable inferences that can be drawn from the
evidence may be sufficient to prove the elements of a crime. People v Abraham, 234 Mich. App.
640, 656; 599 NW2d 736 (1999). Any conflicts in the evidence must be resolved in favor of the
prosecution. People v Jackson, 292 Mich. App. 583, 587-588; 808 NW2d 541 (2011).

        Identity is an essential element of every offense. People v Yost, 278 Mich. App. 341, 356;
749 NW2d 753 (2008). Positive identification by a single witness can be sufficient to support a
conviction. People v Davis, 241 Mich. App. 697, 700; 617 NW2d 381 (2000). The credibility of
identification testimony is a question for the trier of fact to resolve and this Court will not resolve
the issue anew. Id.

        The prosecution presented both direct and circumstantial evidence of defendant’s identity
as the carjacker. At trial, the victim and Walter Huggins, an off-duty police officer who
witnessed the crime, both identified defendant as the person who committed the offense. Davis,
241 Mich. App. at 700. Although the victim and Huggins were not able to identify defendant in a
pretrial photographic array, it was up to the jury to determine whether that affected the weight
and credibility of their identification testimony. Similarly, any variances between the
descriptions they provided to the police and defendant’s actual appearance were also for the jury
to consider in evaluating their testimony. People v Williams, 268 Mich. App. 416, 419; 707
NW2d 624 (2005) (“This Court will not interfere with the trier of fact’s role of determining the
weight of the evidence or the credibility of witnesses.”). Although defendant emphasizes that he
has many tattoos on his arms and neck and notes that the victim and witnesses did not describe
the perpetrator as having any tattoos, the victim and witnesses also testified that the suspect was
wearing a long-sleeved hooded jacket at the time of the carjacking. However, the victim and

                                                 -2-
Huggins also identified the person shown in the store surveillance video shortly before the
offense as the same person who committed the carjacking, and tattoos were visible on the arms
of the suspect in the surveillance video.

       Furthermore, in addition to the eyewitness identification testimony, the prosecution
presented additional evidence linking defendant to the crime. Cell phone records established that
defendant’s cell phone was in the area of the carjacking at the time of the offense. The victim’s
car was recovered in Missouri, and the prosecution presented evidence tracking the movement of
defendant’s cell phone from shortly after the offense and continuing to Missouri, close to where
the victim’s vehicle was recovered. Photographs obtained from defendant’s cell phone also
appeared to place defendant in the victim’s vehicle during the trip to Missouri.

        The record belies defendant’s assertion that Scoggins was the more likely carjacker
because his DNA was found inside the victim’s vehicle. The prosecution presented evidence
that Scoggins had no connection to Michigan. And although Scoggins also had tattoos, they
were inconsistent with the tattoos of the person depicted in the surveillance video, whom the
witnesses had identified as the carjacker. The evidence showed that defendant and Scoggins
were friends. Given the cell phone evidence tracking the movement of defendant’s cell phone
from the vicinity of the carjacking all the way to Missouri, the evidence supports an inference
that defendant drove the car there after the carjacking and allowed Scoggins, his friend, to drive
it. This also explains why Scoggins’s DNA was found on the steering wheel and gear-shift lever
inside the vehicle. Abraham, 234 Mich. App. at 656; Jackson, 292 Mich. App. at 587-588.

        Viewing this evidence in the light most favorable to the prosecution, it was sufficient to
establish defendant’s identity as the carjacker beyond a reasonable doubt.

                                B. LAY OPINION TESTIMONY

         Next, defendant argues that Detective-Sergeant Kevin Crittenden was improperly allowed
to testify regarding the suspect’s tattoos as depicted in the surveillance video, and how they were
consistent with defendant’s tattoos but not with Scoggins’s tattoos. We disagree.

         Because defendant did not object to this testimony at trial, this issue is unpreserved and
this Court’s review is limited to plain error affecting defendant’s substantial rights. People v
Carines, 460 Mich. 750, 763-764; 597 NW2d 130 (1999). “To avoid forfeiture under the plain
error rule, three requirements must be met: 1) error must have occurred, 2) the error was plain,
i.e., clear or obvious, 3) and the plain error affected substantial rights.” Id. at 763. After these
three criteria have been met, we will only reverse when the plain error “resulted in the conviction
of an actually innocent defendant or when an error seriously affected the fairness, integrity or
public reputation of judicial proceedings independent of the defendant’s innocence.” Id. at 763-
764 (quotation marks and alterations omitted).

       MRE 701 provides:

       If the witness is not testifying as an expert, the witness’ testimony in the form of
       opinions or inferences is limited to those opinions or inferences which are (a)


                                                -3-
       rationally based on the perception of the witness and (b) helpful to a clear
       understanding of the witness’ testimony or the determination of a fact in issue.

        Defendant relies on People v Fomby, 300 Mich. App. 46; 831 NW2d 887 (2013), in
support of his argument that Detective Crittenden’s testimony was improper. In Fomby, a police
officer identified individuals depicted in still photographs taken from a surveillance video
recording as the same individuals in the actual video, but did not testify that any of the
individuals depicted in either the still photographs or the video was the defendant. Id. at 49.
This Court held that the police officer testimony “was properly admitted as lay opinion testimony
under MRE 701.” Id. at 50. This Court stated that “it can be inferred from [the officer’s]
testimony that he viewed the video and the still photos several times in order to draw his
conclusions and opinions about the identity of the individuals in the surveillance video and still
photos as compared to other individuals depicted in the same evidence.” Id. at 51. This Court
further stated that “it can similarly be reasonably inferred that [the officer’s] testimony helped
the jury to correctly and efficiently determine whether the two individuals seen earlier in the
footage were the same individuals who were involved in the murder later depicted in the video.”

        In Fomby, this Court recognized that when a witness is in no better position than the jury
to make an identification from a video or photograph, opinion testimony identifying a person in a
video or photograph as the defendant is generally inadmissible as infringing on the jury’s role in
deciding the defendant’s guilt. Id. at 52, citing United States v LaPierre, 998 F2d 1460, 1465
(CA 9, 1993), and United States v Rodriguez-Adorno, 695 F3d 32, 40 (CA 1, 2012). This Court
concluded, however, that the officer’s testimony was not inadmissible because the officer only
linked individuals depicted in the video and still photographs as the same person, and the officer
did not identify the defendant in the video or still images. Id. at 53. Nonetheless, under MRE
704, “[t]estimony in the form of an opinion or inference otherwise admissible is not
objectionable because it embraces an ultimate issue to be decided by the trier of fact.”

        In this case, Detective Crittenden’s testimony was properly considered by the jury.
Having personally observed and photographed defendant and his tattoos, he was in a superior
position than the jury to offer an opinion whether defendant’s tattoos matched those of the
suspect in the surveillance video. His testimony was helpful to the jury by pointing out
important features of the suspect in the surveillance video for the jury to consider in deciding the
suspect’s identity. Detective Crittenden’s testimony also explained how Scoggins’s tattoos
differed from those on the suspect in the video, leading the police to eliminate him as a suspect.
Detective Crittenden never expressly stated that defendant was guilty of the offense. Under
these circumstances, Detective Crittenden’s testimony does not qualify as plain error.

                                   C. EXPERT TESTIMONY

        Next, defendant argues that he was denied a fair trial because Detective Crittenden was
allowed to provide expert testimony regarding cell phone data and mapping without being
qualified as an expert. Defendant acknowledges that there was no objection to the challenged
testimony at trial. Accordingly, we again review this unpreserved issue for plain error affecting
defendant’s substantial rights. Carines, 460 Mich. at 763-764.



                                                -4-
        Defendant also argues that his trial counsel was ineffective for failing to object to
Detective Crittenden’s qualifications to offer this testimony. In order to preserve an ineffective-
assistance-of-counsel claim for appellate review, the defendant should make a motion in the trial
court for a new trial or evidentiary hearing. People v Sabin (On Second Remand), 242 Mich. App.
656, 658; 620 NW2d 19 (2000). Because defendant failed to do so here, our review is “limited
to mistakes apparent on the record.” People v Payne, 285 Mich. App. 181, 188; 774 NW2d 714
(2009).

        To establish ineffective assistance of counsel, defendant must show that counsel’s
performance fell below an objective standard of reasonableness, and that the representation so
prejudiced defendant that he was denied the right to a fair trial. People v Pickens, 446 Mich. 298,
338; 521 NW2d 797 (1994). Defendant must overcome the presumption that the challenged
action might be considered sound trial strategy. People v Tommolino, 187 Mich. App. 14, 17; 466
NW2d 315 (1991). To establish prejudice, defendant must show a reasonable probability that,
but for counsel’s error, the result of the proceeding would have been different. People v
Johnson, 451 Mich. 115, 124; 545 NW2d 637 (1996). The burden is on defendant to establish
factual support for his claim of ineffective assistance of counsel. People v Hoag, 460 Mich. 1, 6;
594 NW2d 57 (1999).

        Detective Crittenden testified that he reviewed the cell phone records for defendant’s
phone and also analyzed metadata associated with photographs and other information found on
defendant’s phone. He explained how he connected photographs to certain locations and time
periods to determine that defendant’s phone was in Michigan near the time of the offense and left
the state shortly thereafter. Detective Crittenden explained that defendant’s phone connected to
cellular towers near the scene of the crime close to the time it was committed and to additional
towers as the phone left the scene and the state. The phone ended up in Missouri, not far from
where the victim’s vehicle was recovered.

         Detective Crittenden’s testimony about the cellular data was not offered as expert
testimony. And because defense counsel never objected to Detective Crittenden’s qualifications,
the trial court was not asked to determine if he was qualified to offer the testimony in question.

        To the extent that Detective Crittenden’s testimony can be characterized as expert
testimony, defendant has not demonstrated that an objection to his qualifications would have
been successful. Under MRE 702, a witness may be qualified as an expert by “knowledge, skill,
experience, training, or education[.]” During Detective Crittenden’s testimony, the prosecutor
introduced a report regarding the cellular data from defendant’s cell phone. In his testimony,
Detective Crittenden explained that there is an identification number for each phone that a carrier
uses to identify the phone when it connects to a tower. Detective Crittenden also testified that he
obtained records from defendant’s cellular carrier, which he provided to the parties, and those
records were offered as an exhibit. Detective Crittenden described how he used metadata
associated with photographs found on the phone to determine when and where the photographs
were taken. He used a program to collect the metadata. Detective Crittenden also explained the
data in the service provider’s report included longitude and latitude coordinates. Using the
records, he determined when defendant’s phone connected to certain towers to map the locations
of defendant’s phone as it moved. The prosecutor offered a series of maps created by Detective
Crittenden, and defense counsel stated that he had no objection to the maps. Detective

                                                -5-
Crittenden further explained how a cell phone connection is handed off from one tower to the
next as an individual is moving with a cell phone.

        The record demonstrates defendant and defense counsel knew before trial that Detective
Crittenden intended to testify about information obtained from defendant’s cell phone, including
the maps that Detective Crittenden had prepared to show the locations where the phone
connected to different towers as it traveled from near the scene of the offense to Missouri.
Detective Crittenden’s testimony demonstrated his understanding of cellular telephone records,
how to collect and interpret metadata, and how to use tower connections to map a phone’s
locations. On this record, there is no basis to conclude that Detective Crittenden lacked the
education and knowledge to provide the testimony he offered. Defendant has not shown that any
of Detective Crittenden’s testimony was factually or technically inaccurate. Id. Accordingly,
defendant has not demonstrated any error, let alone one that is plain.

        Defendant has also failed to demonstrate that defense counsel was ineffective for failing
to object to Detective Crittenden’s testimony regarding cell phone data and mapping. First,
defendant has not submitted any offer of proof showing that counsel was unprepared or surprised
by Detective Crittenden’s testimony. Hoag, 460 Mich. at 6. For the reasons just discussed, any
objection to Detective Crittenden’s qualifications would have been overruled. Counsel is not
ineffective for failing to raise a meritless objection. People v Cicotte, 133 Mich Ap 630, 637;
349 NW2d 167 (1984). Third, the decision whether to object to Detective Crittenden’s
qualifications was a matter of trial strategy. Id. Defendant has not overcome the presumption
that counsel made a strategic decision not to object to Detective Crittenden’s qualifications
because he did not want the jury to learn about Detective Crittenden’s knowledge and experience
in the area, which may have caused it to give greater weight to his testimony. Tommolino, 187
Mich. App. at 17. Fourth, because defendant has not demonstrated that Detective Crittenden was
not qualified to provide the testimony in question or that the testimony was factually or
technically inaccurate, defendant has not demonstrated that counsel’s failure to object prejudiced
him. Johnson, 451 Mich. at 124.

                                D. SENTENCING GUIDELINES

       Defendant argues that he is entitled to resentencing because the trial court erroneously
scored OVs 1 and 3. While we agree that the trial court erred in scoring OV 3, we nevertheless
conclude that defendant is not entitled to resentencing.

        When reviewing a scoring decision, the trial court’s “factual determinations are reviewed
for clear error and must be supported by a preponderance of the evidence.” People v Hardy, 494
Mich. 430, 438; 835 NW2d 340 (2013). “Whether the facts, as found, are adequate to satisfy the
scoring conditions prescribed by statute, i.e., the application of the facts to the law, is a question
of statutory interpretation, which an appellate court reviews de novo.” Id. A finding is clearly
erroneous when the reviewing court is left with a definite and firm conviction that a mistake has
been made. People v Miller, 482 Mich. 540, 544; 759 NW2d 850 (2008).

         The trial court assessed five points for OV 1, which is the appropriate score when a
“weapon was displayed or implied” during the offense. MCL 777.31(1)(e). At trial, the victim
testified that defendant displayed a knife with a five-inch blade during the offense. Defendant

                                                 -6-
argues, however, that the trial court should not have scored OV 1 because the jury did not return
a guilty verdict on the armed robbery and felonious assault counts, both of which include the use
of a weapon as an essential element.

        Our Supreme Court recently held in People v Beck, ___ Mich ___, ___; ___ NW2d ___
(2019) (Docket No. 152934); slip op at 2, that, “[o]nce acquitted of a given crime, it violates due
process to sentence the defendant as if he committed that very same crime.” In Beck, ___ Mich
at ___; slip op at 2-3, the Court held that the trial court erred by relying in part on acquitted
conduct to depart from the sentencing guidelines range. The Court explained that trial courts
may rely on uncharged conduct using the preponderance-of-the-evidence standard, but when a
jury has found beyond a reasonable doubt that the defendant did not engage in certain charged
conduct, the defendant is entitled to the presumption of innocence and considering that same
conduct at sentencing is fundamentally inconsistent with the presumption of innocence. Id. at
___; slip op at 18-19.

         This case is distinguishable from Beck for the simple reason that the jury did not acquit
defendant of the armed robbery and felonious assault charges. In Beck, the Court explained that
“acquitted conduct has been formally charged and specifically adjudicated by a jury.” Id. at ___;
slip op at 13. In this case, defendant was charged with offenses requiring the use of a weapon,
but the jury did not adjudicate those charges; it was unable to return a verdict. Accordingly, the
rule announced in Beck did not prohibit the trial court from scoring OV 1 if a preponderance of
the evidence showed that defendant displayed a knife during the offense. At trial, the victim
testified that when she resisted defendant’s demands to get out of the car, defendant grabbed her
by the shirt and displayed a knife with a five-inch blade. This testimony supports the trial court’s
assessment of five points for OV 1.

        Defendant also argues that OV 3 was incorrectly scored at 10 points. MCL 777.33(1)(d)
provides that OV 3 should be scored at 10 points when “[b]odily injury requiring medical
treatment occurred to a victim.” Five points should be scored if “[b]odily injury not requiring
medical treatment occurred to a victim” and bodily injury is not an element of the offense. MCL
777.33(1)(e); MCL 777.33(2)(d). Zero points are appropriate if no physical injury occurred to a
victim. MCL 777.33(1)(f). “[B]odily injury encompasses anything that the victim would, under
the circumstances, perceive as some unwanted physically damaging consequence.” People v
Gibbs, 299 Mich. App. 473, 492; 830 NW2d 821 (2013) (quotation marks omitted).

        At trial, the 79-year-old victim testified that she was not injured during the offense. But
the evidence indicated that defendant threw her from her vehicle onto the ground, dragged her
alongside the car, and ripped her clothing during the offense. According to the presentence
report, her finger was also sliced at some point during the incident. An ambulance arrived and
she was transported to a hospital to be “checked out.” Another officer testified that the victim
was disorientated and confused and she had injuries that required being treated by the fire
department; however, he could not recall what her injuries were and reaffirmed that she was
transported to the hospital.

       Although the victim was taken to the hospital, there is no evidence on the record that she
received any “medical treatment” due to any of the injuries she suffered. MCL 777.33(1)(d).
We also have no indication if the injuries being treated by the fire department were bodily or

                                                -7-
otherwise. The evidence instead strongly indicates that the victim was taken to the hospital as a
precautionary measure, due to her disorientation and confusion, and there was no evidence that
she required or received any medical treatment while there. The evidence, at best, supports an
OV 3 score of five points, as the victim sustained a bodily injury, namely the cut on her finger,
but it did not require medical treatment. MCL 777.33(1)(e); Gibbs, 299 Mich. App. at 492; see
also People v Armstrong, 305 Mich. App. 230, 246; 851 NW2d 856 (2014) (“Were we to construe
OV 3 in a way that would allow courts to assume that all bodily injuries require medical
treatment, when there is no evidence that treatment was necessary, it would render MCL
777.33(1)(e)—which concerns injuries that do not require medical treatment—surplusage.”).

        Although we believe this evidence does not support the trial court’s assessment of 10
points for OV 3, this error does not require resentencing. Defendant’s total OV score was 30
points, placing him in OV Level II (20–39 points). MCL 777.62. Reducing his score by 5 points
would not change his placement in OV Level II. Id. Thus, although we find error here,
defendant has not demonstrated that he should be resentenced. People v Francisco, 474 Mich.
82, 89 n 8; 711 NW2d 44 (2006) (“Where a scoring error does not alter the appropriate
guidelines range, resentencing is not required.”).

                          III. DEFENDANT’S STANDARD 4 BRIEF

        Defendant raises nine additional issues in his Standard 4 brief. Defendant concedes that
all of these issues were not preserved in the trial court. We review these unpreserved,
constitutional or nonconstitutional, issues for plain error that affected defendant’s substantial
rights. Carines, 460 Mich. at 763-765.

                      A. DEFENDANT’S DISTRICT COURT MOTIONS

        Defendant first argues that his right to due process was violated because he filed pro se
motions in the district court, which it did not decide before it bound him over to the circuit court
for trial. Although district courts have limited jurisdiction involving felonies, they may still
decide motions regarding discovery and conduct evidentiary hearings to decide issues as
necessary to conduct a proper preliminary examination. People v Laws, 218 Mich. App. 447, 451-
455; 554 NW2d 586 (1996). Otherwise, questions regarding due-process violations or matters
related to trial should be raised in the circuit court. Id. at 453.

        Defendant has not explained how decisions on his motions were necessary to a proper
preliminary examination. Defendant has not produced copies of the actual motions, but it is not
apparent from the titles of the motions—“Motion for Disclosure of Agreements or Concessions
to Witnesses,” “Motion for Discovery of Witnesses Criminal Histories,” and “Motion to
Suppress Evidence/Evidentiary Hearing”—that they were critical to the preliminary examination,
where the only witness was the victim. Laws, 218 Mich. App. at 451-455. Moreover, the district
court’s failure to decide the motions did not prevent defendant from pursuing them in the circuit
court. MCR 6.110(D)(2). Accordingly, defendant has not demonstrated that the district court’s
failure to decide the motions violated his right to due process or affected his substantial rights.
Carines, 460 Mich. at 765.



                                                -8-
                                   B. SEARCH WARRANT

       Next, defendant argues that the police illegally searched his cell phone without a search
warrant and that defense counsel was ineffective for failing to file a motion to suppress the
evidence obtained from his phone. The record does not support defendant’s argument.

        At trial, Detective Brian Brashers, a Missouri law enforcement officer, expressly testified
that after defendant’s phone was recovered from an abandoned van in Missouri, he applied for
and obtained search warrants in Missouri “for the contents of the phone as well as the records of
the service provider.” That information was compiled into reports, turned over to the Redford
Township Police Department, and admitted at trial. Defendant seems to suggest that Detective
Crittenden conducted an independent search of the phone, but it is apparent from the record that
his testimony was based on his review of the information in the reports received from the
Missouri officials, which was obtained via search warrant. In sum, the record does not support
defendant’s argument that his phone was illegally searched without a warrant.

       Moreover, because the record does not support defendant’s claim of an illegal search,
defense counsel was not ineffective for not filing a motion to suppress. Any motion would have
been futile. People v Ericksen, 288 Mich. App. 192, 201; 793 NW2d 120 (2010) (“Failing to
advance a meritless argument or raise a futile objection does not constitute ineffective assistance
of counsel.”).

                              C. SUPPRESSION OF EVIDENCE

         Defendant argues that the prosecution violated his right to due process by withholding
exculpatory evidence, and that defense counsel was ineffective for failing to pursue this issue in
the trial court. We disagree.

        The prosecution violates a defendant’s right to due process under US Const, Am XIV, by
suppressing material evidence favorable to the defense. Brady v Maryland, 373 U.S. 83; 83 S. Ct.
1194; 10 L. Ed. 2d 215 (1963); People v Fox (After Remand), 232 Mich. App. 541, 549; 591 NW2d
384 (1998). To establish a Brady violation, the defendant must show that (1) the prosecution
suppressed evidence; (2) the evidence was favorable to the accused; and (3) viewed in its totality,
the evidence was material. People v Chenault, 495 Mich. 142, 155; 845 NW2d 731 (2014). The
prosecution bears responsibility for evidence within its control, even evidence unknown to it, and
even where the nondisclosure was inadvertent and unintentional. Id. at 150. In Chenault, 495
Mich. at 150-151, the Court addressed the element of materiality, stating:

       To establish materiality, a defendant must show that there is a reasonable
       probability that, had the evidence been disclosed to the defense, the result of the
       proceeding would have been different. A reasonable probability is a probability
       sufficient to undermine confidence in the outcome. This standard does not
       require demonstration by a preponderance that disclosure of the suppressed
       evidence would have resulted ultimately in the defendant’s acquittal . . . . The
       question is whether, in the absence of the suppressed evidence, the defendant
       received a fair trial, understood as a trial resulting in a verdict worthy of
       confidence. In assessing the materiality of the evidence, courts are to consider the

                                                -9-
       suppressed evidence collectively, rather than piecemeal. [Citations and quotation
       marks omitted.]

Stated another way, “[t]he question is not whether the defendant would more likely than not have
received a different verdict with the evidence, but whether in its absence he received a fair trial,
understood as a trial resulting in a verdict worthy of confidence.” Id. at 157.

       The record shows that defendant made a pretrial request for a surveillance recording of
Scoggins in Missouri. The prosecutor advised the court that he did not believe the recording was
relevant, even so, he would ask Detective Brashers to bring the recording with him when he
appeared at trial. At trial, Detective Brashers did not recall receiving a request for that recording.
Defendant did not further pursue the issue below. On this record, defendant has not shown that
the prosecution actually suppressed the evidence.

       Furthermore, defendant has not demonstrated that the Missouri surveillance recording of
Scoggins was material. Defendant suggests that the recording could have been used to show that
Scoggins’s appearance was similar to the suspect described by the victim. However, other
photographs of Scoggins were introduced at trial to enable the jury to determine if he resembled
the suspect in the store surveillance video or described by the victim. Defendant does not
explain why these other photos were inadequate for this purpose. Because other photos of
Scoggins were introduced to enable the jury to compare his appearance to that of the suspect,
defendant has not demonstrated that the Missouri surveillance recording was material. Chenault,
495 Mich. at 150-151.

         Similarly, given the availability of other photos of Scoggins for the jury to use to
compare his appearance to the suspect, it was not objectively unreasonable for defense counsel to
fail to pursue this issue. Pickens, 446 Mich. at 338. Accordingly, we reject this claim of error.

                                D. PHOTOGRAPHIC EVIDENCE

        Next, defendant argues that he was denied a fair trial by the admission of a photograph
that depicted him in a prison uniform at a correctional facility.

        Preliminarily, we reject defendant’s argument that admission of the photo violated MRE
404(b)(1). That rule applies only to “[e]vidence of other crimes, wrongs, or acts[.]” The
photograph was not evidence of some other crime, wrong, or act. The photograph was relevant
because it depicted the tattoos on defendant’s arms, which were material to his identification as
the perpetrator. Although MRE 403 allows a court to exclude evidence “if its probative value is
substantially outweighed by the danger of unfair prejudice,” it is not apparent that the
photograph was required to be excluded under this rule. The information identifying the
photograph as a correctional facility did not indicate that defendant was serving a prior prison
sentence, and the testimony regarding the photo did not refer to defendant as a prisoner, or to the
location as a correctional facility.

        Further, during trial, defendant’s own father testified that he last saw defendant “at a jail
somewhere.” He also testified that defendant was arrested in August 2016 and that telephone
calls from defendant were placed from jail or prison, possibly from Texas. At least one of the

                                                -10-
calls played for the jury indicated that the call from defendant was being made from “Jeffery[,]
[a] prisoner at the Michigan Department of Corrections.” The jury also heard that defendant was
arrested in Texas for leaving the scene of an accident. When defense counsel questioned the
victim about defendant’s appearance at the preliminary examination, she mentioned that
defendant was wearing prison clothing. In light of this other evidence, from which the jury
would have been aware that defendant had been incarcerated before trial, the admission of the
challenged photograph, which was probative of defendant’s identity as the perpetrator, but did
not otherwise include any references to a jail or prison facility, does not qualify as plain error.

       Moreover, it is plain that the photograph did not unduly influence the jury because it
declined to reach a verdict on two of the three counts. This indicates that the jury was not
influenced by the circumstances under which defendant was photographed. Accordingly,
defendant has also failed to show that admission of the photograph affected his substantial rights.

                                    E. FALSE TESTIMONY

        Defendant next argues that the prosecutor knowingly presented false testimony at trial, or
failed to correct false testimony, with respect to whether Huggins viewed the surveillance
footage from the grocery store with Detective Crittenden. We disagree.

       It is well established that a prosecutor may not knowingly use false testimony to obtain a
conviction. People v Smith, 498 Mich. 466, 475-476; 870 NW2d 299 (2015). A prosecutor has a
duty to correct false evidence when it is presented. People v Lester, 232 Mich. App. 262, 276-
277; 591 NW2d 267 (1998), overruled in part on other grounds Chenault, 495 Mich. at 152.

        Huggins admitted that he viewed the surveillance video on the television news. But, as
defendant notes, Huggins initially denied having viewed the surveillance footage with Detective
Crittenden, which defendant argues was false, because an investigator’s report prepared by
Detective Crittenden indicated that he had reviewed the surveillance footage with Huggins.
Although Huggins initially denied reviewing the surveillance video footage with Detective
Crittenden, Huggins later corrected his testimony to state that he did not recall if he reviewed the
surveillance footage with Detective Huggins. Thus, to the extent that Huggins’s initial denial
could be considered false, he corrected that testimony.

        As for Detective Crittenden, during defense counsel’s cross-examination, he attempted to
show that Detective Crittenden had Huggins view the surveillance footage when he asked
Huggins to view the photographic array. That was not inconsistent with the information in
Detective Crittenden’s investigator’s report. Again, Huggins ultimately testified that he could
not recall whether he viewed the surveillance footage with Detective Crittenden. Thus, there was
no false impression left with the jury that Huggins never saw the surveillance footage a second
time with Detective Crittenden. Accordingly, defendant cannot demonstrate that there was any
error in either of the witnesses’ testimony.




                                               -11-
                       F. IMPROPER IDENTIFICATION PROCEDURE

        Next, defendant argues that Huggins’s in-court identification of defendant as the
carjacker was impermissible because it was the product of an unduly suggestive pretrial
identification procedure. More specifically, defendant argues that the identification procedure
was improper because Detective Crittenden had previously shown Huggins the surveillance
recording footage from the grocery store. We disagree.

        A pretrial identification procedure can violate a defendant’s right to due process if it was
so impermissibly suggestive in light of the totality of the circumstances that it led to a substantial
likelihood of misidentification. People v Kurylczyk, 443 Mich. 289, 302; 505 NW2d 528 (1993),
overruled in part on other grounds by People v Hickman, 470 Mich. 602 (2004). The burden is
on the defendant to prove that an identification procedure was impermissibly suggestive. Id.

         Review of the record shows that Huggins viewed the store surveillance recording on the
television news before he viewed a photographic array and identified another person, not
defendant, in that array. Thus, the surveillance footage could not have influenced Huggins’s
identification of defendant. Although Huggins identified defendant at trial, that occurred under
circumstances where he was able to view defendant in person, as he had on the day of the
offense. While the jury may have had reason to question the credibility of Huggins’s in-court
identification of defendant in light of his prior identification of another suspect, it was ultimately
up to the jury to resolve the reliability and credibility of his in-court identification. Davis, 241
Mich. App. at 700 (“The credibility of identification testimony is a question for the trier of
fact . . . .”). Thus, any error did not affect defendant’s substantial rights and defendant cannot
demonstrate that the identification procedure here was impermissibly suggestive. Carines, 460
Mich. App. at 763; Kurylczyk, 443 Mich. at 302.

                                   G. PLEA NEGOTIATIONS

        Defendant next argues that defense counsel was ineffective for failing to properly advise
him of the strength of the prosecution’s case before defendant rejected the prosecution’s plea
offers. Defendant argues that he did not receive competent advice to enable him to make an
informed decision whether to accept or reject the prosecution’s pretrial plea offers because
defense counsel did not advise him of all the evidence the prosecution intended to offer against
him at trial.

        “[A] defendant is entitled to the effective assistance of counsel in the plea-bargaining
process.” People v Pennington, 323 Mich. App. 452, 461; 917 NW2d 720 (2018) (citation and
quotation marks omitted). “In the context of pleas, ‘a defendant must show the outcome of the
plea process would have been different with competent advice.’ ” Id. (citation omitted).

       The record does not contain evidence regarding the advice or discussions defense counsel
had with defendant before defendant rejected the plea offers. But, during a pretrial hearing,
defendant admitted that he was satisfied with the advice of counsel on the matter of whether he
would take a guilty plea. And defendant stated that his defense counsel advised him of
“everything I need[ed] to know about the offer.” Thus, it is not apparent from the record that
defense counsel failed to competently advise defendant.

                                                -12-
        Defendant acknowledges this record deficiency and requests that this Court remand this
matter for an evidentiary hearing. However, defendant has not submitted an affidavit or other
appropriate offer of proof showing that a remand is justified. In support of his request for a
remand, defendant relies on a sentencing memorandum in which he stated that he did not have an
opportunity to see and hear the contents of three disks that contained the prosecution’s evidence
until after the trial was underway. But defendant’s ineffective-assistance claim is dependent
upon the competency of the advice he received from defense counsel before rejecting the
prosecution’s plea offers, and defendant has not submitted any evidence detailing what advice or
discussions he had with counsel that led to his decision to reject the offers. Hoag, 460 Mich. at 6.
Accordingly, defendant has not shown that remand for an evidentiary hearing is warranted.
People v McMillan, 213 Mich. App. 134, 141-142; 539 NW2d 553 (1995) (stating that there must
be a factual dispute relevant to the requested evidentiary hearing in order to justify a remand).

                                       H. ALLOCUTION

        Defendant argues that he is entitled to resentencing because the trial court violated his
right of allocution at sentencing. We disagree.

        MCR 6.425(E)(1)(c) provides that, at sentencing, the trial “court must, on the record . . .
give the defendant . . . an opportunity to advise the court of any circumstances [he] believe[s] the
court should consider in imposing sentence.” The trial court must strictly comply with this rule
and must separately ask the defendant whether he wishes to address the court before imposing
sentence. Failure to follow this rule requires resentencing. People v Kammeraad, 307 Mich. App.
98, 149; 858 NW2d 490 (2014).

        Before sentencing, defendant prepared an 11-page, hand-written sentencing
memorandum that he filed with the court. At sentencing, the trial court specifically asked
defendant if he had anything to say before the court imposed sentence. Defendant had another
written statement, not his sentencing memorandum, that he began to read. The court interrupted
defendant as he was reading because he was arguing issues related to his trial, not sentencing.
Earlier in the hearing, defendant had to be removed from the courtroom and the court adjourned
the matter because defendant would not remain silent and allow his attorney to speak for him
with respect to various issues.

        The record shows that the trial court gave defendant the opportunity to address the court
regarding sentencing, and only prevented him from addressing matters related to his trial.
Therefore, the trial court did not violate MCR 6.425(E)(1)(c), which requires the court to allow a
defendant “an opportunity to advise the court of any circumstances they believe the court should
consider in imposing sentence.” The trial court offered defendant three or four opportunities to
speak only about his sentencing and warned him that he could not speak about trial matters, such
as his guilt or innocence or any ineffective-assistance-of-counsel claim he wished to raise. Thus,
the record demonstrates that trial court did not violate defendant’s right of allocution.

        Further, the record belies defendant’s contention that the trial court did not read his
sentencing memorandum before imposing sentence. At sentencing, the trial court specifically
stated, “[F]or the record, I would like to acknowledge [defendant’s] sentencing memorandum


                                               -13-
dated January the 2nd, 2018 and I . . . have read it in its entirety.” Accordingly, defendant is not
entitled to resentencing based on any alleged violation of his right of allocution.

                                     I. RIGHT TO A TRIAL

        Lastly, defendant argues that he is entitled to be resentenced because the trial court
punished him for exercising his right to a trial by imposing a greater sentence than what he was
offered during the plea-bargaining process. Once again, the record belies this claim.

        It is well-established that a court cannot punish a defendant for exercising his right to a
trial. Pennington, 323 Mich. App. at 467. In this case, defendant received plea offers that would
have resulted in the dismissal of his habitual-offender charge and included a minimum sentence
from 13 to 16 years. When defendant rejected the last offer shortly before trial, he
acknowledged that he was facing a possible life sentence as a fourth-offense habitual offender if
he was convicted at trial. At the time of sentencing, defendant’s guidelines range was 126 to 420
months as enhanced for his fourth-offense habitual offender status. The trial court sentenced
defendant within this range to a term of 25 to 50 years in prison. In doing so, the trial court
explained that defendant’s past criminal history demonstrated that he could not conform his
conduct to society’s standards, that he had preyed on an elderly victim during this offense, and
that his conduct was “outrage[ous]” and “distasteful.”

         Although the trial court imposed a sentence in excess of what defendant was offered as
part of a plea deal, that does not establish that the court penalized defendant for exercising his
right to a trial. The plea offers provided defendant with an opportunity for a lesser sentence, but
it is not impermissible to encourage a guilty plea by offering substantial benefits in return for a
plea. Pennington, 323 Mich. App. at 468. The plea offer would have included dismissal of the
habitual-offender charge, which would have significantly reduced defendant’s potential
exposure. Moreover, defendant rejected the final plea offer with knowledge that he was facing a
potential life sentence if he was convicted at trial. At sentencing, the prosecutor emphasized
defendant’s extensive criminal history when requesting a guidelines sentence of 25 to 50 years.
Similarly, the trial court referred to the facts of the case and defendant’s criminal history when it
imposed a sentence within the guidelines range. Nothing in the record suggests that the court
punished defendant for exercising his right to a trial. Therefore, we reject this claim of error.

       Affirmed.



                                                              /s/ Kathleen Jansen
                                                              /s/ Mark T. Boonstra
                                                              /s/ Anica Letica




                                                -14-